     Case 2:19-bk-24804-VZ         Doc 304 Filed 02/06/20 Entered 02/06/20 11:21:01                   Desc
                                     Main Document Page 1 of 4

 1

 2

 3                                                                         FILED & ENTERED
 4
                                                                                 FEB 06 2020
 5

 6                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
                                                                            BY johnson DEPUTY CLERK
 7
                                  UNITED STATES BANKRUPTCY COURT
 8
                    CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
 9

10   In re:                                           Case No: 2:19-bk-24804-VZ
                                                      (formerly 19-12220 KBO in the District of Delaware)
11
                                                      Chapter: 11
12   YEUTING JIA,
                                                      ORDER:
13
                                                      (1) DENYING MOTION FOR APPROVAL OF
14
                                                      ADEQUACY OF AMENDED DISCLOSURE STATEMENT
15   Debtor(s).                                       AND 2nd AMENDED DISCLOSURE STATEMENT; AND

16                                                    (2) TO SHOW CAUSE WHY CHAPTER 11 CASE
                                                      SHOULD NOT BE DISMISSED OR CONVERTED TO A
17                                                    CASE UNDER CHAPTER 7

18
                                                      Current Hearing Date:
19                                                    Date: February 6, 2020
                                                      Time: 11:00 a.m.
20

21                                                    Hearing on Order to Show Cause:
                                                      Date: April 30, 2020
22                                                    Time: 11:00 a.m.
                                                      Ctrm: 1368, Roybal Federal Building
23                                                       255 E. Temple St., Los Angeles, CA 90012

24

25            On October 14, 2019, Yeuting Gia (“Debtor”) filed a Plan of Reorganization (“Plan”, docket entry
26
     #4) and Disclosure Statement (“Disclosure Statement”, docket entry #5). On November 15, 2019, the
27
     Debtor filed an Amended Disclosure Statement (“Amended DS”, docket entry #94) together with a
28




                                                         -1
     Case 2:19-bk-24804-VZ        Doc 304 Filed 02/06/20 Entered 02/06/20 11:21:01                 Desc
                                    Main Document Page 2 of 4

 1   blackline version of the Amended DS (docket entry #95) and a notice of hearing on Amended DS
 2   (docket entry #96) that set a hearing on December 18, 2019 in the District of Delaware.
 3
            On December 4, 2019, the Debtor filed motion to approve adequacy of the amended disclosure
 4
     statement (“Initial Motion to Approve Amended DS”, docket entry #109) and, on December 13, 2019,
 5
     filed a notice of continuance of the hearing until January 8, 2020 (“Notice of Continuance”, docket #147)
 6
            Responses to the Initial Motion to Approve Amended DS (collectively, the “Responses to
 7
     Amended DS”) were timely filed on or before December 13, 2019 by the following parties: (1) Shanghai
 8
     Lan Cai Asset Management Co, Ltd (docket entry #139); (2) O-Film Global (HK) Trading Limited and
 9

10   Nanchang O-Film Photoelectric Technology Co., Ltd (docket entry #140); and (3) Chongqing Strategic

11   Emerging Industry Leeco Cloud Special Equity Investment Fund Partnership (docket entry #142).

12          The hearing was not conducted in the District of Delaware because, prior to the hearing, an
13   order was entered to transfer venue of this bankruptcy case to the Central District of California
14
     (“Transfer Order”, docket #178).
15
            On January 16, 2020, the Debtor filed a notice of motion and motion to approve the Amended
16
     DS (“2nd Motion to Approve Amended DS”, docket entry #222) and set a hearing for February 6, 2020.
17
     The notice of motion complied with LBR 9013-1(d) by indicating that responses filed under LBR 9013-
18
     1(f) must be filed no later than 14 days prior to the hearing; however, within the 2nd Motion to Approve
19
     Amended DS the Debtor requested a deviation from LBR 9013-1(f) to allow responses to be filed on or
20

21   before January 30, 2020 at 4:00 p.m. PST (“Proposed Objection Deadline”). Neither the notice nor

22   motion indicated a deadline for the Debtor to file a reply to objections. In the motion the Debtor also

23   requested to be relieved from using this court’s forms for chapter 11 debtors who are individuals.
24          On January 23, 2020, the United States trustee filed an objection to the Amended DS (“UST
25
     Objection”, docket entry #246).
26
            On January 27, 2020, the Debtor filed an amended plan of reorganization (“Amended Plan”,
27
     docket entry #260). On January 27, 2020, the Debtor filed a notice of filing of blackline version of 2nd
28




                                                         -2
     Case 2:19-bk-24804-VZ        Doc 304 Filed 02/06/20 Entered 02/06/20 11:21:01               Desc
                                    Main Document Page 3 of 4

 1   amended disclosure statement (docket entry #261) and on January 28, 2020, the Debtor filed a 2nd
 2   amended disclosure statement (“2nd Amended DS”, docket entry #262).
 3
            Responses to the 2nd Motion to Approve Amended DS – and the 2nd Amended DS --
 4
     (collectively with the UST Objection, the “Responses to 2nd Amended DS”) were timely filed on the
 5
     Proposed Objection Deadline by the following parties: (1) Shanghai Lan Cai Asset Management Co,
 6
     Ltd (docket entry #273) which is supported by the declaration of Daniel J. Saval (docket entry #274); (2)
 7
     Chongqing Strategic Emerging Industry Leeco Cloud Special Equity Investment Fund Partnership
 8
     (docket entry #275); and (3) Official Committee of Unsecured Creditors (docket entry #276).
 9

10          Having reviewed the Amended D/S, the 2nd Amended DS, the Amended Plan, the Initial Motion

11   to Approve Amended DS, the 2nd Motion to Approve Amended DS, the Responses to the Amended DS,

12   and the Responses to the 2nd Amended DS, I find and conclude that neither the Amended DS nor the
13   2nd Amended DS contain “adequate information” as required by 11 U.S.C. §1125. Pursuant to LBR
14
     9013-1(j) I waived oral argument and appearances at the hearing.
15
            Based on the concurrently filed Findings of Fact and Conclusions of Law in Support of Order (1)
16
     Denying Motion to Approve Adequacy of Amended Disclosure Statement and 2nd Amended Disclosure
17
     Statement; and (2) To Show Cause Why Chapter 11 Case Should not be Dismissed or Converted to a
18
     Case Under Chapter 7 (“FOF & COL”), IT IS ORDERED:
19
            (1) The 2nd Motion to Approve Amended DS is DENIED;
20

21          (2) The request to be relieved of using this court’s forms for chapter 11 debtors who are

22              individuals is GRANTED;

23          (3) A hearing is set for April 30, 2020 at 11:00 a.m. to consider a motion to approve 3rd
24              Amended Disclosure Statement. The Debtor may set a hearing on earlier date under the
25
                following conditions:
26
                a) The date selected is a Thursday at 11:00 a.m. that is available on the court’s calendar;
27
                b) The 3rd Amended Disclosure Statement is filed at least 42 days before the hearing,
28
                    including a red-lined version;




                                                        -3
     Case 2:19-bk-24804-VZ        Doc 304 Filed 02/06/20 Entered 02/06/20 11:21:01              Desc
                                    Main Document Page 4 of 4

 1            c) The date selected allows for 42 days of notice of hearing; and
 2            d) The notice of hearing indicates that:
 3
                  1. A motion to approve 3rd amended disclosure statement will be filed at least 21 days
 4
                      before the hearing, pursuant to LBR 9013-1(d);
 5
                  2. The deadline to file responses to the motion is 14 days before the hearing, pursuant
 6
                      to LBR 9013-1(f); and
 7
                  3. The deadline for the Debtor to file a reply is 7 days before the hearing, pursuant to
 8
                      LBR 9013-1(g).
 9

10         (4) A hearing is set for April 30, 2020 at 11:00 a.m. on an Order to Appear and File Written

11            Explanation Why Chapter 11 Bankruptcy Case Should not be Dismissed or Converted to a

12            case under chapter 7 (“OSC”).
13            a) No later than April 16, 2020, the Debtor must file a response to the OSC which contains
14
                  proof of service on the U.S. trustee, the Official Committee of Unsecured Creditors, the
15
                  parties who filed Responses to the Amended DS, the parties who filed Responses to the
16
                  2nd Amended DS, and a judge’s copy.
17
              b) Cause is shown if the adequacy of an amended disclosure statement has been
18
                  approved on or before this date.
19
                                                         ###
20

21

22

23

24

25
         Date: February 6, 2020
26

27

28




                                                         -4
